Case 1:18-cr-O0608-RMB Document 84 Filed 06/23/21 Page 1 of 2 PagelD: 985

Louis M. Barbone, Esquire (N.J. Attorney ID# 014891986)
JACOBS & BARBONE, P.A.

A Professional Corporation

Attorneys at Law

1125 Pacific Avenue

Atlantic City, New Jersey 08401

(609) 348-1125

lbarbone@iacobsbarbone.law

Stacy Ann Biancamano, Esquire
Biancamano Law LLC

312 North Avenue East, Suite 7
Cranford, NJ 07016
shlancamano@biancamanclaw.com

Attorneys for defendant Sterling Wheaten

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA,
Plaintiff Criminal No, 18-cr-608 (RMB)
v. .
SECOND CONSENT ORDER
STERLING WHEATEN, MODIFYING THE TERMS AND
CONDITIONS OF PRE-TRIAL RELEASE
Defendant

 

THIS MATTER, having been opened to the Court by Louis M. Barbone, Esquire,
of the law firm of Jacobs & Barbone, P.A., attorneys for Defendant Sterling Wheaten, and
upon the consent of Jason Richardson, AUSA, appearing on behalf of the government,
and the court having initially issued an Order for the defendant's release, with specific
terms and conditions applicable thereto, on October 11, 2018, and the Court having
thereafter amended and modified the terms and conditions of release upon application of
the defendant by Order entered October 18, 2019 and the Superior Court, Atlantic

County, Law Division, Criminal Part having entered an Order on July 22, 2020, vacating

 
Case 1:18-cr-O00608-RMB Document 84 Filed 06/23/21 Page 2 of 2 PagelD: 986

its previous condition that the defendant have no contact of any kind with Mary Curran,
and the Court having modified Its Pre-Trial Release Order on August 12, 2020,

accordingly, and the em having consented to further modification as set forth below;

  

IT 1S on this day of _ </id7icL— 2021;

1. ORDERED AND ADJUDGED that the Court's Order of Pre-Trial Release
Conditions, entered October 18, 2019, be and hereby is further modified to permit
Plaintiff's reasonable and non-excessive use of alcohol;

2. It is ORDERED AND ADJUDGED that all other terms and condlltions set
forth in the Court's revised Order of August 12, 2020 be and hereby are continued in full

force and effect,

 

 

1 hereby consent to the form and entry of the within Order:
Cleaon W. Recharclon

Jason Richardson, Esquire, A.U.S.A,

 

 
